 Case: 4:20-cv-01255-DDN Doc. #: 41 Filed: 03/05/21 Page: 1 of 7 PageID #: 193




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION
ERB LEGAL INVESTMENTS LLC,                    )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )   Cause No. 4:20-CV-1255
QUINTESSA MARKETING LLC,                      )
                                              )   .
                                              )
       Defendant.                             )
                                              )
                                              )
QUINTESSA MARKETING LLC                       )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
ERB LEGAL INVESTMENTS LLC                     )
                                              )
        Defendant.                            )




 ERB LEGAL INVESTMENT LLC’s ANSWER TO QUINTESSA MARKETING LLC’s
       COMPLAINT, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS

       COMES NOW Plaintiff, ERB Legal Investments LLC (hereinafter “ERB”), by and

through attorney E. Ryan Bradley of The Bradley Law Firm and for its Answer, Affirmative

Defenses and Counterclaims against Quintessa Marketing LLC (hereinafter “Quintessa”) state as

follows to this Court:

       1.      Admit.
 Case: 4:20-cv-01255-DDN Doc. #: 41 Filed: 03/05/21 Page: 2 of 7 PageID #: 194




        2.      Admit.

        3.      Denied.

        4.      Denied.

        5.      ERB admits it entered into a contract with Quintessa for marketing purposes but

denies that Exhibit 1 is the entire contract.

        6.      ERB objects to this allegation as defining the contents of the contract pursuant to

FRE 1001-1007 and on that basis this allegation is denied.

        7.      ERB objects to this allegation as defining the contents of the contract pursuant to

FRE 1001-1007 and on that basis this allegation is denied.

        8.      ERB objects to this allegation as defining the contents of the contract pursuant to

FRE 1001-1007 and on that basis this allegation is denied.

        9.      Admit.

        10.     ERB cannot admit or deny as it lacks knowledge or information sufficient to form

a belief about the truth of the allegation and on that basis it is denied.

        11.     Denied. ERB demands strict proof thereof.

        12.     Denied. ERB demands strict proof thereof.

        13.     Denied. ERB demands strict proof thereof.

        14.     Denied. ERB demands strict proof thereof.

        15.     ERB admits it properly disengaged certain “leads” and provided notification of

those disengagements to Quintessa.

        16.     Denied. ERB demands strict proof thereof.

        17.     Denied. ERB demands strict proof thereof.

        18.     Denied. ERB demands strict proof thereof.
 Case: 4:20-cv-01255-DDN Doc. #: 41 Filed: 03/05/21 Page: 3 of 7 PageID #: 195




          19.    Denied. ERB demands strict proof thereof.

          20.    Denied. ERB demands strict proof thereof.

          21.    Denied. ERB demands strict proof thereof.

          22.    Denied. ERB demands strict proof thereof.

          23.    Denied. ERB demands strict proof thereof.

          24.    Denied. ERB demands strict proof thereof.

          25.    Denied. ERB demands strict proof thereof.

                                    AFFIRMATIVE DEFENSES

          By way of further answer and as affirmative defenses, Defendant ERB states as follows:

          1.     Quintessa failed to state an essential element of its cause of action, specifically,

Plaintiff failed to adequately describe the material terms of the contract.

          2.     ERB performed all duties owed under the contract other than any duties which were

prevented or excused, and therefore never breached the agreement.

          3.     Quintessa’s request for remedy under a theory of fraud is barred by the economic loss

doctrine as Quintessa is seeking to recover in tort for alleged economic losses that are contractual in

nature.

          4.     Quintessa failed to state an essential element of its cause of action, specifically,

Quintessa failed to allege the representations that constituted the fraud.

          5.     Quintessa failed to plead with particularity the circumstances constituting fraud in

accordance with USCS Fed Rules Civ Proc R 9(b).

          6.     Quintessa failed to state an essential element of its cause of action, specifically,

Quintessa failed to allege facts that would support the element of justifiable reliance.
 Case: 4:20-cv-01255-DDN Doc. #: 41 Filed: 03/05/21 Page: 4 of 7 PageID #: 196




         7.       Quintessa failed to comply with the terms of the contract by breaching the implied

warranty of good faith and fair dealing by acting unreasonably.

         8.       Any recovery by Quintessa is barred by its own improper conduct or “unclean

hands,” including conduct that caused or contributed to the damages Quintessa alleges.

         9.       Quintessa’s recovery, if any, must be offset by its failure to reasonably mitigate the

alleged losses.

         10.      As and for an affirmative defense, ERB states that, in the alternative, ERB has

substantially complied with all provisions, duties, and obligations under the contract.

         11.      Quintessa is estopped from claiming damages that it failed to timely identify leads it

sent to ERB when it had the means and opportunity to have done so, if any such leads in fact exist.

         12.      Quintessa was contributorily negligent for failing to timely identify leads it sent to

ERB when it had the means and opportunity to have done so, if any such leads in fact exist.

         13.      ERB asserts the affirmative defense of payment in that ERB has properly paid

Quintessa for all contractual obligations.

         14.      ERB asserts that Quintessa committed fraud in the performance of its contractual

obligations and is therefore prevented from recovery on that basis.

         ERB reserves the right to supplement its affirmative defenses hereinafter with proper leave of

Court.

         WHEREFORE, ERB, having fully answered Quintessa’s Petition respectfully requests this

Court dismiss its Petition with prejudice, for an award of costs incurred herein, and for any other and

further relief that this Court deems just and proper under the circumstances.

                           COUNTERCLAIM #1- ABUSE OF PROCESS

         1.       ERB incorporates all the allegations contained within its Amended Petition [Doc.

#5] as if fully set forth herein.
 Case: 4:20-cv-01255-DDN Doc. #: 41 Filed: 03/05/21 Page: 5 of 7 PageID #: 197




        2.      Quintessa improperly and perversely used process against ERB for improper

purpose(s) in that it filed baseless claims against ERB within an Oklahoma court in an effort to

subvert the jurisdiction of Missouri courts and improperly and/or illegally extract / retain

unearned monies belonging to ERB.

        3.      That Quintessa, even if its allegations against ERB were true, which they are not,

retained un-earned money belonging to ERB that far exceeded any of its alleged damages.

        4.      That Quintessa actually never incurred any damages whatsoever by virtue of its

retaining unearned money belonging to ERB, even if its allegations against ERB were true.

        5.      ERB was damaged therefrom.

        6.      That Quintessa’s actions herein were willful, wanton and malicious justifying the

imposition of punitive damages.

        WHEREFORE, Plaintiff requests damages against Defendant in an amount to be

determined by the trier of fact, punitive damages, its costs herein incurred and for any such other

relief and further relief this courts seems appropriate.

                              COUNTERCLAIM #2- CONVERSION

        1.      ERB incorporates all the allegations contained within its Amended Petition [Doc.

#5] as if fully set forth herein.

        2.      ERB, in conformance with the contract, pre-paid Quintessa for leads that were not

yet delivered to it.

        3.      Upon termination of the contractual agreement, ERB was entitled to a refund of

all unused marketing funds held by Quintessa.

        4.      Quintessa improperly and intentionally retained possession of unused marketing

funds despite ERB’s demand to return of the same.
 Case: 4:20-cv-01255-DDN Doc. #: 41 Filed: 03/05/21 Page: 6 of 7 PageID #: 198




       5.      Quintessa deprived ERB of its right to possession of those funds.

       6.      As a result, ERB was damaged.

       7.      That Quintessa’s actions herein were willful, wanton and malicious justifying the

imposition of punitive damages.

       WHEREFORE, Plaintiff requests damages against Defendant in an amount to be

determined by the trier of fact, punitive damages, its costs herein incurred, and for any such other

relief and further relief this courts seems appropriate.


                                                       Respectfully submitted,
                                                                                 /s/ E. Ryan Bradley
                                                 By:
                                                       E. Ryan Bradley, #53777
                                                       The Bradley Law Firm
                                                       Attorney for Plaintiff
                                                       1424 Washington Avenue, Ste 300
                                                       St. Louis, MO 63103
                                                       (314) 721-9111 (phone)
                                                       (314) 255-2765 (fax)
                                                       Ryan@thebradleylawfirm.com



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on Friday, March 5, 2021, I electronically filed the
foregoing Certificate of Service with the Clerk of the Court using the Courts E-Filing System
which was sent notification of such filing to all counsel of record. I further certify that I signed,
or caused my electronic signature to be place upon the original of the foregoing documents and
that a copy of the foregoing was sent via the Court’s efiling system to.

Dudley McCarter
Behr, McCarter & Potter P.C
Attorney For: Quintessa Marketing, LLC
7777 Bonhomme Ave, Suite 1400
St. Louis, MO 63105
Phone: (314) 862-3800
Fax: (314) 862-3953
Email Address: dmccarter@bmplaw.com
 Case: 4:20-cv-01255-DDN Doc. #: 41 Filed: 03/05/21 Page: 7 of 7 PageID #: 199




John Torbitzky
Behr, McCarter & Potter P.C.
Attorney For: Quintessa Marketing, LLC
7777 Bonhomme Ave, Suite 1400
St. Louis, MO 63105
Phone: (314) 862-3800
Fax: (314) 862-3953
Email Address: jtorbitzky@bmplaw.com

Joseph T. Neely
Behr, McCarter & Potter, P.C.
Attorney For: Quintessa Marketing, LLC
7777 Bonhomme Ave, Suite 1400
St. Louis, MO 63105
Phone: (314) 862-3800
Fax: (314) 862-3953
Email Address: jneely@bmplaw.com


/s/E. Ryan Bradley
